Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about September 1, 1998, which, to the extent appealed from, upon a finding of permanent neglect, terminated respondent father’s parental rights with respect to the subject child, Sharlese S., and committed custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The agency was excused from exercising diligent efforts to encourage the parent-child relationship in light of respondent father’s conviction of assault in the second degree after abusing the child and the order of protection issued against him (see Matter of Joseluise Juan M., 302 AD2d 219 [2003]; Matter of Kasey Marie M., 292 AD2d 190 [2002]). The evidence amply *470demonstrated that it would not have been in the child’s best interests to be reunited with her father and the father’s parental rights were properly terminated (see Matter of Joseluise Juan M., supra). Concur — Buckley, P.J., Sullivan, Rosenberger, Wallach and Friedman, JJ.